Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
2.    	This office action for US Patent application 17/038,422 is responsive to the after-final amendment filed on 06/08/2022 in response to the Final Rejection of 04/08/2022. Claims 11 and 12 have been cancelled. Claims 1, 17-20, and 22 have been amended, where claims 1 and 17 are independent claims. Currently, claims 1-10 and 13-22 are pending and are presented for examination.


Response to Arguments
3.    	Applicant’s remarks filed on 06/08/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
4. 	Claims 1-10 and 13-22 are allowed.



REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to on-chip photonic integrated circuit optical validation.

The closest prior art found was Hudgings et al. US 2009/0245322 A1, Fujimori et al. US 2009/0079983 A1, and Piggott et al. US 2021/0257396 A1, hereinafter referred to as Hudgings Fujimori, and Piggott, respectively, as noted in the office action dated 09/16/2021. Hudgings discloses techniques for optically characterizing photonic integrated circuits (PIC) to facilitate identifying damaged devices in PIC (abstract). For example, Hudgings performs thermal profiling of PIC components in a SOA network with waveguide interconnects (e.g. Figs. 9 and 11). Hudgings also shows via Fig. 3 reflected LED light away from the PIC (i.e. propagating away) to a CCD detector where performance parameters can be derived. Although Hudgings’ teachings are found to be relevant for a single optical path, Hudgings does not teach and/or suggest directing the infrared light to two optical paths where the light on the second path is used to generate a photonic circuit image that can be displayed to show an optical error in one or more components of a photonic circuit layer of the PIC, i.e. “the initial photonic circuit image generated while the infrared light is guided to a first optical path in the photonic integrated circuit by one or more of the plurality of optical components ; directing the infrared light to a second optical path in the photonic circuit layer using the one of the plurality of optical components; generating a photonic circuit image while the infrared light is guided to the second optical path” as recited in independent claim 1 and as similarly recited in independent claim 17.    
Fujimori discloses displaying images of integrated circuit elements corresponding to detected defects via a surface inspection device to enable inexpensive inspection at a high throughput (¶0005), however Fujimori does not address the above claimed features. Lastly, Piggott provides various architectures of an integrated photonic LiDAR with backside illumination to gain improvements in system performance, compactness, packaging, and cost (¶0044-0045), however, like Hudgings and Fujimori, Piggott does not address the above claimed features.
As such, the teachings of the above prior art either alone or in combination do not reasonably disclose and/or suggest the disclosed features of claims 1 and 17 as they pertain to on-chip photonic integrated circuit optical validation.  In particular, they do not address directing infrared light via first and second optical light paths from which an initial photonic circuit image and a photonic circuit image can be generated, respectively, i.e. “A method for detecting errors in a photonic integrated circuit (PIC), the method comprising: generating, by an integrated semiconductor laser of the PIC, infrared light that propagates along a photonic circuit layer of the PIC that comprises a plurality of optical components connected by a plurality of waveguides, the photonic circuit layer formed on a substrate layer of the PIC, a portion of the infrared light propagating away from the photonic circuit layer through the substrate layer of the PIC; generating an initial photonic circuit image by imaging, using an image sensor external to the PIC, the portion of the infrared light that propagates away from the photonic circuit layer through the substrate layer of the PIC, the initial photonic circuit image generated while the infrared light is guided to a first optical path in the photonic integrated circuit by one or more of the plurality of optical components ; directing the infrared light to a second optical path in the photonic circuit layer using the one of the plurality of optical components; generating a photonic circuit image while the infrared light is guided to the second optical path; and displaying the photonic circuit image on a display device while the infrared light is guided to the second optical path, the photonic circuit image  as recited for e.g. in independent claim 1. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 09/30/2020).  Updated searches yielded prior art Heim et al. US 2021/0281048 A1, hereinafter referred to as Heim, respectively. Although Heim in the context of PIC discloses directing tunable laser light to two optical paths, i.e. a sample path and reference path (¶0069), Heim does not teach generating  an initial photonic circuit image and a photonic circuit image via the light in the sample path and reference path, respectively. Moreover, Heim does not teach displaying the photonic circuit image to show an optical error in the one or more components of a photonic circuit layer of the PIC.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Accordingly, for the reasons presented, Claims 1-10 and 13-22 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486